Citation Nr: 1536844	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-28 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, to include as secondary to the non-service-connected hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to June 1975.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in October 2010.  The RO issued a Statement of the Case (SOC) in October 2011.  In November 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board acknowledges that the issues of entitlement to service connection for Type II diabetes mellitus and hepatitis A have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the evidence of record documents a current diagnosis of hypertension and coronary artery disease at the October 2010 VA diabetes mellitus examination.  The Veteran was also diagnosed with ischemic heart disease and hypertension in a September 2011 VA treatment record.  In a June 2008 private medical opinion submitted just prior to his January 2009 service connection claims, the Veteran's private treating physician, Dr. P.R., also diagnosed the Veteran with angina pectoris, ischemia, cardiomyopathy, stenting, and angioplasty.  The Veteran's service treatment records (STRs) do not document any pertinent complaints of or treatment for hypertension or a heart disorder.  However, the STRs do document a blood pressure reading suggestive of pre-hypertension (122/80) in January 1975.  Additionally, in a June 2015 VA Form 646, the Veteran's representative stated that the Veteran was also claiming secondary service connection for his heart disorder - i.e., that his non-service-connected hypertension caused or aggravated his current heart disorder.  38 C.F.R. § 3.310 (2015).  To date, the Veteran has not been afforded a VA medical opinion to determine the etiology of these currently diagnosed disorders.  The October 2010 VA examiner did not provide a medical opinion as the examination was primarily conducted for the purpose of ascertaining the current severity of the diabetes mellitus.  Therefore, the Board finds that VA examinations and medical opinions are required to determine the etiology of the currently diagnosed disorders on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his currently diagnosed hypertension.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's hypertension had its onset in service or was manifested within one year of the Veteran's military discharge in June 1975?

b) Is it at least as likely as not that the Veteran's current hypertension, is related to his active military service, to include the in-service 122/80 blood pressure reading in January 1975?  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his currently diagnosed heart disorder, to include coronary artery disease, ischemic heart disease, angina pectoris, ischemia, cardiomyopathy, stenting, and angioplasty.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's cardiovascular renal disease had its onset in service or was manifested within one year of the Veteran's military discharge in June 1975?

b) Is it at least as likely as not that the Veteran's heart disorder, to include coronary artery disease, ischemic heart disease, angina pectoris, ischemia, cardiomyopathy, stenting, and angioplasty is related to his active military service?  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

